DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 9 March 2021. Claims 1-20 are pending in the application. Claims 14-20 are new.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9 March 2021.  These drawings are acceptable.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not a coupling mechanism” in claim 6 and “a securing feature” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the coupling mechanism, paragraph 30 states:
“a coupling mechanism may be utilized where the rotation of one segment about the pivot 102 may cause rotation of another segment about the pivot. Fig. 1f illustrates a first gear 151 coupled to a first segment 108' and a second gear 152 coupled to a second segment 106'. The first and second gears 151, 152 may further be coupled together by transmission gears 153, 154 which may alter the gear ratio between the first and second gears 151, 152. This may be desirable such that each segment rotates to a desired degree, for example, with segment 106' rotating 125 degrees and segment 108' rotating 70 degrees for the storage device 100 to be opened completely, as illustrated in FIGs. 1f and 1g, with a gear ratio of 1:1 for coupled gears 151, 153, where gear 153 and 154 rotate together, and a gear ratio of 12.5:7 for gears 154, 152. Other ratios and degrees of rotation may also be utilized depending on the shape of the segments and degree of opening of the storage device 100. The gears 151, 152 may be directly coupled to the segments 108', 106', for example, or they may be coupled in other manners, such as with gear 152 being coupled to segment 106' via a crank arm 155, as illustrated in Fig. 1f”.

Regarding the securing feature, paragraph 37 states:
“In exemplary embodiments, a locking and/or secure closure may also be included for security of the contents of the storage device, as well as, for example, aiding in closing off the interior of the storage device from the outside. FIGs. 2, 2a and 2b illustrate a closure 112 with securing features, such as the snap-ins 112a which snap into corresponding apertures in the handle portion 112b of the closure. Other securing features may also be employed, such as, for example, magnetic elements, latches, buckles, and/or any other appropriate form of securing feature. Additional features for securing, such as those accommodating a lock or other security feature, may also be included.”
For purposes of examination, the examiner will treat the “securing features” as including any of the described examples, such as snap-ins, magnetic elements, latches, buckles, a lock and/or any other appropriate form of securing feature.

Claim Rejections - 35 USC § 112
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said cross stabilizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1-5, 7-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius (US 2,728,115).
Regarding claim 1, Cornelius teaches a storage device (figure 1) for a wheeled vehicle (figure 1: a wheeled vehicle is capable of being placed in the device. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Cornelius is capable of performing the recited function) comprising: a plurality of segments (figure 2, reference B, C, D) joined at a common pivot (figure 2, reference 42), each of said segments forming a portion of a partially circular enclosure (figure 2) having an internal compartment (space inside figure 1) sized to accommodate at least one wheeled vehicle (figure 1: a wheeled vehicle is capable of fitting within the device. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Cornelius is capable of performing the recited function); wherein said plurality of segments pivot on said common pivot to nest together to open (figure 7) and de-nest to close (figure 1) said partially circular enclosure to close off said internal compartment from the outside environment (figure 2: since the device de-nests to cover a space and both ends E and A contact the ground to form an enclosure, the internal compartment is closed off from the outside environment).
Regarding claim 2, Cornelius teaches a storage device (figure 1 and 2) comprising a base portion (figure 2, reference E) forming a walled container in a substantially partially circular shape (figure 2, 
Regarding claim 3, Cornelius teaches a storage device (figure 1 and 2) comprising a base portion (figure 2, reference E) forming a walled container in a substantially partially circular shape (figure 2, reference E and side 10) with a common pivot (figure 1 and 2, reference 42) and an opening in a form of a circular segment of less than 180 degrees of arc which forms a truncation of said substantially partially circular shape (figure 2 and 7: when all of the segments are nested together, as shown in figure 7, the 
Regarding claim 4, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches said storage device is shaped and sized to enclose a wheeled vehicle selected from the group consisting of a road bicycle, a mountain bicycle, a triathlon/time trial bicycle, a motorcycle, a recumbent bicycle and a hybrid bicycle (figure 1: The device is capable of holding a road bicycle, a mountain bicycle, a triathlon/time trial bicycle, a motorcycle, a recumbent bicycle and a hybrid bicycle. Furthermore, this limitation has been treated as an intended use recitation.  It has been held 
Regarding claim 5, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches a handle for controlling the nesting and de-nesting (figure 2 and 4, reference 68 and column 4, lines 67-68).
Regarding claim 7, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches a securing feature for securing said storage device in a closed state (figures 3, 6 and 9 and column 4, lines 39-48 and 63-66).
Regarding claim 8, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches a base portion (figure 2, reference E) coupled to said plurality of segments at said common pivot (figure 2, reference 42), said base portion having a flat portion adapted to rest on a surface (figure 2, reference E along the bottom of wall 10) and a stabilizer (figure 2, reference 46) which is attached at and parallel to said flat portion of said base portion (figure 2, reference 46 and E: the stabilizer 46 is attached to the bottom of base segment E with the flat portion of segment E located at the bottom of wall 10 being parallel to stabilizer 46) and capable of providing protection from tipping over (figure 2, 7 and 8: the segments can be rotated without worry of the device tipping over. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Cornelius is capable of performing the recited function).

Regarding claim 12, Cornelius teaches all of the claim limitations of claim 3, as shown above. Furthermore, Cornelius teaches said first and second segments are substantially the same size (figure 2: segments C and D are substantially the same size).
Regarding claim 13, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches a base portion (figure 2, reference E) coupled to said plurality of segments at said common pivot (figure 2, reference 42), said base portion having a flat portion adapted 
Regarding claim 14, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches said partially circular enclosure is substantially the form of a major segment of a circle (figure 2: the enclosure is substantially the form of a major segment of a circle).
Regarding claim 15, Cornelius teaches all of the claim limitations of claim 2, as shown above. Furthermore, Cornelius teaches said partially circular enclosure is substantially the form of a major segment of a circle (figure 2: the enclosure is substantially the form of a major segment of a circle).
Regarding claim 16, Cornelius teaches all of the claim limitations of claim 3, as shown above. Furthermore, Cornelius teaches said partially circular enclosure is substantially the form of a major segment of a circle (figure 2: the enclosure is substantially the form of a major segment of a circle).
Regarding claim 17, Cornelius teaches all of the claim limitations of claim 3, as shown above. Furthermore, Cornelius teaches corresponding reinforcing ribs (figure 10, reference 56) and tracks (figure 10, reference 52) on said first segment and said base portion that guide and align said first segment and said base portion during opening and closing (figure 10 and column 3, line 70 to column 4, line 19).
Regarding claim 18, Cornelius teaches all of the claim limitations of claim 3, as shown above. Furthermore, Cornelius teaches reinforcing ribs (figure 10, reference 56) on an interior surface of said base portion (figure 10 and column 4, lines 9-18) capable of increasing the rigidity of said base portion (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Cornelius is capable of performing the recited function).

Regarding claim 20, Cornelius teaches all of the claim limitations of claim 19, as shown above. Furthermore, Cornelius teaches retention stubs (figure 1 and 2, reference 47’) adapted to hold said stabilizer within the footprint of said storage device when not in use (figure 8).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (US 2,728,115), as applied to claim 1 above, and further in view of Ceballos (US 8,397,440).
Regarding claim 6, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius teaches a coupling mechanism (figure 3 and 4, references 14, 24 and 36) which 
Cornelius does not explicitly teach the coupling mechanism as gears, as required by the claim interpretation above for claim 6. However, Ceballos does teach a coupling mechanism (figure 1 and 4, reference 120a/b and 225a/b) which couples the movement of said segments together at a particular rate or ratio (figure 1 and 4, reference 120a/b and 225a/b and column 2, lines 21-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the storage device of Cornelius, to include a coupling mechanism, as disclosed by Ceballos, because including the coupling mechanism will allow for automation for the cover being opened and closed, as described by Ceballos (column 2, lines 21-30).

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (US 2,728,115), as applied to claim 1 above, and further in view of Schaflein (DE 4310487A1).
Regarding claim 10, Cornelius teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cornelius discloses the claimed invention except for explicitly stating said storage device is constructed from weather or outdoor resistant materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to said storage device is constructed from weather or outdoor resistant materials in order to be used outdoors without worry of damage. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Cornelius does not explicitly teach said storage device is constructed from weather or outdoor resistant materials. However, Schaflein does teach said storage device is constructed from weather or outdoor resistant materials (the highlighted section on page 3 of the machine translation: the roof 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Cornelius to be constructed from weather or outdoor resistant, as disclosed by Schaflein, because including outdoor resistant materials resists damage to the structure when placed outdoors.
Regarding claim 11, Cornelius teaches all of the claim limitations of claim 1, as shown above.
Cornelius does not teach wheel holding features. However, Schaflein does teach wheel holding features (figure 2 and 3, reference 33 and the highlighted section on page 5 of the machine translation: bracket 33 is used to hold the bike and wheels in place and prevent from overturning).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Cornelius to include wheel holing features, as disclosed by Schaflein, because including wheel holding features allows for holding and storing wheeled vehicles without worry of the vehicle overturning, as explained by Schaflein (highlighted section on page 5 of the machine translation).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claims 2, 3 and 12, applicant argues “Applicant notes that Cornelius discloses a building and not a container or storage device, and further does not disclose or teach an enclosure, particularly one that is closed off or sealed from the outside environment, as no flooring or similar element is disclosed and the structure requires anchoring to the ground with edges contacting”. Examiner respectfully disagrees. Cornelius discloses a device (figure 1) which is a storage device since the device can be opened and closed to store objects, as explained in column 4, lines 49-53. Furthermore, since the device de-nests to cover a space and both ends E and A contact the ground to form an enclosure, the internal compartment is closed off from the outside environment. Since the prior art discloses the claimed invention, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735